                         Case 3:20-cv-00037-DHB-BKE Document 7 Filed 07/23/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                   Southern District of Georgia
                  MELVIN PLEAS,

                                 Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                              V.                                 CASE NUMBER:        CV 320-037

                  GEORGIA D.O.C.; COMMISSIONER WARD;
                  TELFAIR STATE PRISON ADMINISTRATION;
                  D. W. BEASLEY; TELFAIR STATE PRISON
                  MEDICAL DEPARTMENT; DR. CHENEY; and
                  MEDICAL PERSONNEL,

                                  Defendants.


                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated July 23, 2020, the Magistrate Judge's Report and Recommendation

                    is ADOPTED as the Court's opinion; therefore, this case is DISMISSED without prejudice. This

                    case stands CLOSED.




            07/23/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
